department of the treasury internal_revenue_service washington d c date cc el gl br3 gl-601083-98 uilc number release date memorandum for t keith fogg district_counsel virginia-west virginia cc ser vwv rch from subject gary d gray assistant chief_counsel cc el gl this is in response to your memorandum dated date this document is not to be cited as precedent legend debtor x date a date b date c date d date e date f date g date h taxes amount a amount b amount c amount d amount e amount f gl-601083-98 issue whether in a case where the debtors have completed their chapter plan payments and have been granted a discharge an allowed priority tax claim is nondischargeable because it was provided for in the plan in an amount less than in the proof_of_claim timely filed by the internal_revenue_service service conclusion facts on date a the debtors filed a petition for relief under chapter of the bankruptcy code the service did not receive notice of the bankruptcy until the debtors amended their schedules to include the service as a creditor notice of the amended schedules was mailed on date b and received by the service the following day the notice allowed the service until the later of days or the last date fixed by the notice of the first meeting of creditors the b c sec_341 notice to file a proof_of_claim pursuant to the b c sec_341 notice the last day for filing claims was date c on date d the service timely filed a proof_of_claim for taxes in the total amount of amount a of which amount b was classified as priority the claim was largely estimated because debtor debtor x had not filed returns for most of the years at issue the debtor did not subsequently cooperate with the service and the liabilities had to be determined under the substitute for return procedures as a result of those procedures on date e the service filed an amended proof_of_claim which increased the amount of the service's entire claim to amount c and the amount of its priority claim to amount d meanwhile on or about date f the debtors filed a chapter plan the plan provided for payment to the service as a priority creditor in the amount of amount e an amount substantially less than the amount provided even in the service's initial proof_of_claim the plan also provided for a distribution to unsecured creditors the plan was confirmed on date g which as in most chapter 13s was well before the deadline for filing claims on date h the debtors were granted a discharge under b c a during the course of the case the service received amount f from the trustee an amount substantially less than the amount claimed as priority in the initial proof_of_claim and more so regarding the amended claim gl-601083-98 law and analysis bankruptcy code section a provides in relevant part as soon as practicable after completion by the debtor of all payments under the plan the court shall grant the debtor a discharge of all debts provided for by the plan or disallowed under sec_502 the statute goes on to list exceptions to discharge none of which is relevant here here the debtors have completed plan payments and have been granted a discharge if the debt is considered provided for under b c a then it has been discharged under that provision in matter of gregory 705_f2d_1118 9th cir the court determined that the term provided for in b c a required that for a claim to become dischargeable the plan must 'make a provision for' it ie deal with it or refer to it note however the court in gregory was addressing the issue whether an unsecured nonpriority claim had been provided for as you which provides in relevant part as follows the plan shall-- as required by b c a provide for the full payment in deferred cash payments of all claims entitled to priority under sec_507 of this title unless the holder of a particular claim agrees to a different treatment of such claim b c a is clearly mandatory although cf in re vlavianos 71_br_789 bankr w d va applying the gregory definition to determine whether a priority claim had been provided for it simply states that debts provided for in the plan are discharged relevant legislative_history does not speak to the issue gl-601083-98 there is a strong policy favoring finality of confirmed chapter plans recognized by the courts 886_f2d_1405 3d cir confirmed policy favoring finality of confirmation is stronger than the obligation of the bankruptcy court and trustee to verify a plan’s compliance with the code gregory supra creditor’s failure to object to confirmation precludes post-confirmation attack on plan as not in good_faith see also collier on bankruptcy c lawrence p king 15th ed rev binding effect of the chapter plan extends to any issue necessarily determined by the confirmation order including whether the plan complies with b c and certainly where a priority claim is not provided for in full b c a prohibits the court from confirming a plan over the priority creditor’s objection in re stewart 172_br_14 w d va we realize that as a practical matter it may have been difficult for the service to object to confirmation in this case because the plan was confirmed less than three weeks after the service received notice of the case as you know in in re joseph bankr e d va date the bankruptcy court denied the government’s motion to vacate or modify a confirmed plan that did not provide for payment of the service’s priority tax claim in joseph the service’s claim was filed timely but after plan confirmation the service did not move to modify or vacate the plan until eight months after confirmation confirmed and completed chapter plan invalid for failing to include the mandatory provisions of a and accordingly affirmed the district court’s in escobedo the seventh circuit found a in joseph supra the court refused to follow escobedo we take issue with the court on this point as well as its refusal to modify the plan gl-601083-98 dismissal of the plan id pincite see also 133_br_450 s d ill the mandatory language of a provides additional cause for dismissal of a chapter plan under b c for the foregoing reasons here is not significant moreover the dollar amount at stake case development hazards and other considerations risks or hazards in the position stated above we see no if you have any further questions please call us at cc assistant regional_counsel gl southeast region
